DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6, 7, 9-11 30 and 31 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 04/15/2020 have been fully considered but they are moot in view of the amendments.  A new rejection has been submitted below to reflect the new limitations.
Regarding Applicant’s argument at page 7 of the response dated 09/29/2021, “First, the ultrasound device 222 of Razzaque (characterized in the Office Action as the recited "camera" of claim 1) is not a laparoscopic camera from which video images are displayed,” Examiner respectfully disagrees.  The embodiment relied upon for the rejection dated 07/07/2021 cited ultrasound device 222; however, paragraphs [0023] and [0024] make it clear Razzaque is not limited to the device 222 being an ultrasound device such that the amending the camera to be limited to a laparoscopic camera in the amended claims was insufficient to overcome Razzaque.  The current rejection relies on different art and that art is clearly a laparoscope with a camera.  Examiner makes the Razzaque as to the combination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9-11 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “repeating the following during the medical procedure until a determination is made that the medical procedure is complete.”  The determination of when the medical procedure is complete is a subjective metric and one of ordinary skill in the art would not reasonably know when they would be infringing; that is, are the claims infringed if the steps are not repeated at all? What if they are repeated once but the medical procedure is not complete –is there infringement then?  How do we know if the procedure is complete or incomplete or paused or stopped?  Therefore, the claim is indefinite.  For the purposes of examination, this broad claim limitation to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 11, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langø, T. et al. "Navigation in laparoscopy -Prototype research platform for improved image- guided surgery", Minimally Invasive Therapy, vol. 17, no. 1, November 29, 2007, pages 17-33; hereinafter “Langø”).
As to Claim 1, Langø discloses a method of displaying medical images based on a location of a laparoscopic camera (e.g., Abstract, Fig. 1F illustrating a laparoscopic camera; Fig. 5), the method comprising:
(e.g., p. 25, in the “Prior to surgery” paragraph, “Prior to surgery, usually the day before, MR or CT images, i.e. DICOM data, were acquired and imported into the navigation system software for reconstruction into a 3D volume. The MR/CT images were obtained with the patient in the same position as what was planned to be the case in the OR to minimize errors/shift due to gravity on the OR table.” See also Fig. 5);
identifying an organ in the image data (e.g., p. 25, in the “Prior to surgery” paragraph, “Next, the surfaces of essential organs and structures were extracted from the image data using methods described above.” See also Fig. 5);
generating a three-dimensional (3D) model of at least a portion of the patient's body based on the image data (e.g., p. 25, in the “Prior to surgery” paragraph, “Prior to surgery, usually the day before, MR or CT images, i.e. DICOM data, were acquired and imported into the navigation system software for reconstruction into a 3D volume.” See also Fig. 5);
registering the 3D model with the patient's body (e.g., p. 26, in the “Navigation in the OR” paragraph, “In the OR, preoperative images were registered to the patient using a non-sterile pointer before sterile preparation of the patient.” See also Fig. 5);
determining a location of the laparoscopic camera inside the patient's body during the medical procedure (e.g., p. 19, col. 2 “Tracked surgical tools, such as pointers, video laparoscopes, graspers, and various probes, allow the surgeons to interactively control the display of medical images during the procedure;” Fig. 1 “Various surgical tools can be tracked with these position and orientation tracking systems; a preoperative planning pointer (D, also used for patient registration);” and p. 21, see paragraph titled Tracking of rigid and flexible instruments. See also Fig. 5);
determining a location of a tool inside the patient's body during the medical procedure (e.g., p. 19, col. 2 “Tracked surgical tools, such as pointers, video laparoscopes, graspers, and various probes, allow the surgeons to interactively control the display of medical images during the procedure;” Fig. 1 “Various surgical tools can be tracked with these position and orientation tracking systems; a preoperative planning pointer (D, also used for patient registration);” and p. 21, see paragraph titled Tracking of rigid and flexible instruments. See also Fig. 5);
receiving a selection of one of the location of the laparoscopic camera inside the patient's body or the location of the tool inside the patient's body (e.g., p. 19, “The system is capable of importing and displaying various medical images, also real-time data such as ultrasound during surgery. Tracked surgical tools, such as pointers, video laparoscopes, graspers, and various probes, allow the surgeons to interactively control the display of medical images during the procedure.”  The surgeon determines the tool to track and view; see also Figs. 5 and 6);
identifying a 2D slice image from the image data based on the received selection and the determined location of the laparoscopic camera inside the patient's body, when the received selection is of the location of the laparoscopic camera (e.g., p. 21, “When using ultrasound in a surgical navigation system, a position sensor must be attached to the ultrasound probe and a calibration procedure must be performed. Probe calibration is the procedure of determining the mathematical transformation matrix, describing the position and orientation of the real-time 2D ultrasound image relative to the position sensor attached to the probe.”  See also p. 26 and Fig. 6 “The tracking of the video laparoscope and grasper enabled the surgeons to use the navigation system anytime throughout the laparoscopic procedure, without having to switch to a dedicated navigation instrument like the laparoscopic navigation pointer. The surgeons could use the video laparoscope to see both directly with the video feed while at the same time attaining a 3D view of anatomy located beyond the surface of the organs with the navigation system as shown in Figure 6A–B.”  The 2D image slice corresponds to the location of the laparoscopic camera);
identifying a 2D slice image from the image data based on the received selection and the determined location of the tool inside the patient's body, when the received selection is of the tool (e.g., p. 21, “When using ultrasound in a surgical navigation system, a position sensor must be attached to the ultrasound probe and a calibration procedure must be performed. Probe calibration is the procedure of determining the mathematical transformation matrix, describing the position and orientation of the real-time 2D ultrasound image relative to the position sensor attached to the probe.”  See also p. 26 and Fig. 6 “The tracking of the video laparoscope and grasper enabled the surgeons to use the navigation system anytime throughout the laparoscopic procedure, without having to switch to a dedicated navigation instrument like the laparoscopic navigation pointer. The surgeons could use the video laparoscope to see both directly with the video feed while at the same time attaining a 3D view of anatomy located beyond the surface of the organs with the navigation system as shown in Figure 6A–B.” The 2D image slice corresponds to the location of a tool.);
displaying, during the medical procedure, the 2D slice image adjacent an image captured by the laparoscopic camera while inside the patient's body during the medical procedure, when the received selection is of the location of the laparoscopic camera (e.g., p. 21, Fig. 6, “The photos show the navigation system in use during laparoscopic surgery. (A) Surgeon’s and assistant’s view using navigation in laparoscopy. The surgeons can see both the video laparoscope live image and the navigation display. We can track several instruments and one instrument can control the view direction. This makes it possible to have a view in the navigation display that corresponds to the view direction of the laparoscopic camera. (B) The optical tracking cameras must be placed so that there is a free line of sight to the tracked tools and the reference frame, which can be seen in the lower right part of the photo. In this case, the surgeon is setting the navigation view by tracking the video laparoscope and the tracked laparoscopic navigation pointer is shown in the same 3D scene, as can be seen in the navigation display in (A)”);
displaying, during the medical procedure, video images received from the laparoscopic camera (e.g., e.g., p. 21, Fig. 6, “The photos show the navigation system in use during laparoscopic surgery. (A) Surgeon’s and assistant’s view using navigation in laparoscopy. The surgeons can see both the video laparoscope live image and the navigation display. We can track several instruments and one instrument can control the view direction. This makes it possible to have a view in the navigation display that corresponds to the view direction of the laparoscopic camera. (B) The optical tracking cameras must be placed so that there is a free line of sight to the tracked tools and the reference frame, which can be seen in the lower right part of the photo. In this case, the surgeon is setting the navigation view by tracking the video laparoscope and the tracked laparoscopic navigation pointer is shown in the same 3D scene, as can be seen in the navigation display in (A)”); and
repeating the following during the medical procedure until a determination is made that the medical procedure is complete (e.g., The steps are repeated during a surgery or training environment when the camera is moved and the laparoscope is used by the surgeon while navigating the patients body):
determining one or more further locations of the laparoscopic camera inside the patient's body after the laparoscopic camera is moved (e.g., this happens when the camera is moved and the surgeons view the images);
identifying a corresponding further 2D slice image from the image data for each of the one or more further locations of the laparoscopic camera (e.g., this happens when the camera is moved and the surgeons view the images); and
displaying the corresponding further 2D slice image (e.g., this happens when the camera is moved and the surgeons view the images).
As to Claim 2, Langø discloses the method according to Claim 1, as discussed above.
Langø further discloses wherein the laparoscopic camera is coupled to an electromagnetic sensor and the location of the laparoscopic camera inside the patient's body is determined based on a tracked position of the electromagnetic sensor inside the patient's body (e.g., p. 18 in paragraph titled “Tracking technologies for image-guided surgery”, “There are four common technologies to track medical instruments: Mechanical, acoustical, electromagnetic, and optical” and See Fig. 1 “Our own prototype surgical navigation system can be used with optical (A, shown with Polaris, NDI, Canada) or electromagnetic (B, shown with Aurora, NDI, Canada) tracking (5 DOF sensor shown in C).”).
As to Claim 10, Langø discloses the method according to Claim 1, as discussed above.
Langø further discloses wherein identifying the 2D slice image or the corresponding further 2D slice image includes generating a 2D slice image in an axial, sagittal, or coronal orientation (e.g., Fig. 3A).
As to Claim 11, Langø discloses the method according to Claim 1, as discussed above.
Langø further discloses wherein the organ is at least one of a lung, a kidney, a spleen, a prostate, a thyroid, and a liver (e.g., liver, p. 24, col. 2).
As to Claim 30, Langø discloses the method according to Claim 1, as discussed above.
Langø further discloses displaying, on a single user interface during the medical procedure, the image captured by the laparoscopic camera adjacent the displayed 2D slice image or the displayed corresponding further 2D slice image (e.g., Fig. 6 “The photos show the navigation system in use during laparoscopic surgery. (A) Surgeon’s and assistant’s view using navigation in laparoscopy. The surgeons can see both the video laparoscope live image and the navigation display. We can track several instruments and one instrument can control the view direction. This makes it possible to have a view in the navigation display that corresponds to the view direction of the laparoscopic camera. (B)”).
As to Claim 31, Langø discloses a method of displaying medical images based on a location of a laparoscopic camera during a medical procedure, (e.g., Abstract, Fig. 1F illustrating a laparoscopic camera; Fig. 5), the method comprising:
receiving image data of a patient's body prior to a medical procedure (e.g., p. 25, in the “Prior to surgery” paragraph, “Prior to surgery, usually the day before, MR or CT images, i.e. DICOM data, were acquired and imported into the navigation system software for reconstruction into a 3D volume. The MR/CT images were obtained with the patient in the same position as what was planned to be the case in the OR to minimize errors/shift due to gravity on the OR table.” See also Fig. 5);
 (e.g., p. 25, in the “Prior to surgery” paragraph, “Next, the surfaces of essential organs and structures were extracted from the image data using methods described above.” See also Fig. 5);
generating a three-dimensional (3D) model of at least a portion of the patient's body based on the image data (e.g., p. 25, in the “Prior to surgery” paragraph, “Prior to surgery, usually the day before, MR or CT images, i.e. DICOM data, were acquired and imported into the navigation system software for reconstruction into a 3D volume.” See also Fig. 5);
registering the 3D model with the patient's body (e.g., p. 26, in the “Navigation in the OR” paragraph, “In the OR, preoperative images were registered to the patient using a non-sterile pointer before sterile preparation of the patient.” See also Fig. 5);
identifying a 2D slice image from the image data based on a determined location of the laparoscopic camera inside the patient's body (e.g., p. 21, “When using ultrasound in a surgical navigation system, a position sensor must be attached to the ultrasound probe and a calibration procedure must be performed. Probe calibration is the procedure of determining the mathematical transformation matrix, describing the position and orientation of the real-time 2D ultrasound image relative to the position sensor attached to the probe.”  See also p. 26 and Fig. 6 “The tracking of the video laparoscope and grasper enabled the surgeons to use the navigation system anytime throughout the laparoscopic procedure, without having to switch to a dedicated navigation instrument like the laparoscopic navigation pointer. The surgeons could use the video laparoscope to see both directly with the video feed while at the same time attaining a 3D view of anatomy located beyond the surface of the organs with the navigation system as shown in Figure 6A–B.”  The 2D image slice corresponds to the location of the laparoscopic camera);
displaying, during the medical procedure, the 2D slice image (e.g., Fig. 3, p. 2 in paragraph titled “Visualization of medical data” “While the surface model view (Figure 3E-F) or volume view (Figure 3G) provide overview, the orthogonal slices or the anyplane slice (Figure 3A– C) provide important details from the original preoperative images. The conventional orthogonal slicing technique: Axial, Coronal, and Sagittal (ACS), is important to the surgeon as the original images are displayed without any image processing applied”);
displaying, during the medical procedure, video images received from the laparoscopic camera (e.g., p. 21, Fig. 6, “The photos show the navigation system in use during laparoscopic surgery. (A) Surgeon’s and assistant’s view using navigation in laparoscopy. The surgeons can see both the video laparoscope live image and the navigation display. We can track several instruments and one instrument can control the view direction. This makes it possible to have a view in the navigation display that corresponds to the view direction of the laparoscopic camera. (B) The optical tracking cameras must be placed so that there is a free line of sight to the tracked tools and the reference frame, which can be seen in the lower right part of the photo. In this case, the surgeon is setting the navigation view by tracking the video laparoscope and the tracked laparoscopic navigation pointer is shown in the same 3D scene, as can be seen in the navigation display in (A)”); and
repeating the following during the medical procedure until a determination is made that the medical procedure is complete (e.g., The steps are repeated during a surgery or training environment when the camera is moved and the laparoscope is used by the surgeon while navigating the patients body):
determining one or more further locations of the laparoscopic camera inside the patient's body after the laparoscopic camera has been moved (e.g., this happens when the camera is moved and the surgeons view the images);
identifying a corresponding further 2D slice image from the image data for each of the one or more furthers locations of the laparoscopic camera (e.g., this happens when the camera is moved and the surgeons view the images); and
displaying the corresponding further 2D slice image (e.g., this happens when the camera is moved and the surgeons view the images).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langø, T. et al. "Navigation in laparoscopy -Prototype research platform for improved image- guided surgery", Minimally Invasive Therapy, vol. 17, no. 1, November 29, 2007, pages 17-33; hereinafter “Langø”) in view of Razzaque et al. (US PG PUB 2016/0166336; hereinafter “Razzaque”).
As to Claim 3, Langø discloses the method according to Claim 1, as discussed above.
Langø is silent regarding using a surgical robot such that Langø does not appear to specifically disclose wherein the laparoscopic camera is coupled to a surgical robot.  However, surgical robots were well known in the art at the time of the invention.
In the same field of providing image guidance for surgery for placement of one or more medical devices at a target location, Razzaque teaches each medical device can be associated with one or more sensors, which can continually, or repeatedly, report position and/or orientation, or a single sensor can be used for all the medical devices (paragraph [0020]). Razzaque teaches the medical devices can be manipulated by the healthcare provider or the system can be used with a robotic manipulator, where the robot controls the medical devices (paragraph [0020]).  Razzaque teaches at laparoscopes or laparoscopic cameras, ultrasound transducers, or other instruments that enter a part of the body, and non-invasive medical devices that do not enter the body, such as, but not limited to, ultrasound transducers, probes, or other external imaging devices, etc. The medical devices 112, 114 can also include medical imaging devices that provide or aid in the selection of medical images for display. In some embodiments, the medical imaging device can be any device that is used to select a particular medical image for display. The medical imaging devices can include invasive medical devices, such as laparoscopic cameras, and non-invasive medical devices, such as external ultrasound transducers.
Accordingly, Razzaque teaches a camera (paragraph [0023]) coupled to a surgical robot (e.g., paragraph [0020]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the surgical robot as taught by Razzaque for the advantage of automating movement of a medical device to free the hands of the surgeon, for example, using a known technique of robotics.
As to Claim 4, Langø and Razzaque disclose the method according to Claim 3, as discussed above.
Razzaque is relied upon for teaching the robotic limitation and Razzaque further teaches wherein the location of the laparoscopic camera inside the patient's body is  (e.g., paragraph [0030], [0074] [0076]).
It would have been prima facie obvious to one having ordinary skill in the art to provide a pose sensor to determine the location of a medical device as taught by Razzaque for the advantage of tracking a medical device using a known method and sensor therefor.
As to Claim 6, Langø discloses the method according to Claim 1, as discussed above.
Langø does not appear to specifically disclose determining a direction of movement of the laparoscopic camera based on the location of the laparoscopic camera and the one or more further locations of the laparoscopic camera, wherein the corresponding further 2D slice image is identified based on the one or more further locations of the laparoscopic camera and further based on the direction of movement of the laparoscopic camera.
Razzaque teaches determining a direction of movement of the laparoscopic camera based on the location of the laparoscopic camera and one or more further locations of the laparoscopic camera (Figs. 11A, 11B, paragraphs [0127] – [0129]),
wherein a corresponding further 2D slice image is identified based on the one or more further locations of the laparoscopic camera and further based on the direction of movement of the laparoscopic camera (Figs. 11A, 11B, paragraphs [0127] – [0129]).
It would have been prima facie obvious to one having ordinary skill in the art to provide tracking location of a medical device based on a direction of movement thereof Razzaque as one known method thereof, and for the advantage of providing intuitive indicators to surgeons for ease of understanding and visualization during a surgical procedure with multiple moving parts within a patient. 

As to Claim 7, Langø and Razzaque disclose the method according to Claim 6, as discussed above. 
Razzaque is relied upon for teaching tracking location based on direction of movement and Razzaque further teaches wherein identifying the corresponding further 2D slice image includes generating a 2D slice image in an orientation based on the direction of movement of the laparoscopic camera (e.g., paragraph [0017], [0020], [0048], [0108], [0109] Fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art to provide tracking location of a medical device based on a direction of movement thereof as taught by Razzaque as one known method thereof, and for the advantage of providing intuitive indicators to surgeons for ease of understanding and visualization during a surgical procedure with multiple moving parts within a patient.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langø, T. et al. "Navigation in laparoscopy -Prototype research platform for improved image- guided surgery", Minimally Invasive Therapy, vol. 17, no. 1, November 29, 2007, pages 17-33; hereinafter “Langø”) in view of Strommer et al. (US PG PUB 2008/0175463; hereinafter “Strommer”).
As to Claim 9, Langø discloses the method according to Claim 1, as discussed above.
Langø discloses organs generally and discusses tracking liver motion during insufflation at page 19 but does not appear to specifically disclose wherein the organ is the patient's lungs and the 3D model includes a model of the patient's lungs wherein deflation of at least a portion of the patient's lungs has been simulated.  
Strommer is directed to methods for registering a three dimensional (3D) coordinates system with a Medical Positioning System (MPS) coordinate system and with a two dimensional (2D) coordinate system, includes acquiring at least one 2D image of a volume of interest, the volume of interest including at least one tubular organ within the body of a patient (Abstract).  Strommer teaches a tubular organ is a patient's lungs and a 3D model includes a model of the patient's lungs (e.g., paragraph [0045]) wherein deflation of at least a portion of the patient's lungs has been simulated. (e.g., paragraph [0045] - [0047], Figs. 6A, 6B).
It would have been prima facie obvious to one having ordinary skill in the art to provide the pre-operative registration steps taught by Strommer as one known method thereof, and for the advantage of determining spatial coordinates of the image data to be able to accurately track a position of a medical instrument in the volume of interest of a patient during a medical procedure despite respiration of the patient.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11 am - 2 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        



/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795